10
11
12
Ls
14
L5
16
1
18
1.8
20
AL
ca
23
24
AS
26
27

28

base 8:19-cr-00061-JVS Document 635 Filed 08/02/21 Pagelof9 Page ID #:12400

Michael John Avenatti (Pro Se)

H. Dean Steward, SBN 85317

17 Corporate Plaza, Suite 254
Newport Beach, California 92660
Tel (549 io 481-4900

Fax (949) 497-6753

Reason Come for Defendant
MICHAEL JOHN AVENATTI

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, SA CR No. 19-061-IVS
Plaintiff, DEFENDANT’S SUBMISSION
y. REGARDING THE COURT’S
RESTRICTIONS ON CROSS-
MICHAEL JOHN AVENATTI, EXAMINATION IN VIOLATION OF
Defendant. DEFENDANT’S SIXTH AMENDMENT
RIGHTS

 

 

 

 

Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
counsel of record, H. Dean Steward, hereby files this submission regarding the Court’s
restrictions on Mr. Avenatti’s cross-examinations of government witnesses Mr. Joel

Weiner and Ms. Alexis Gardner in violation of defendant’s Sixth Amendment rights.

Dated: August 2, 2021 Respectfully submitted,
/s/ Michael J. Avenatti

Defendant
MICHAEL JOHN AVENATTI

 
10
Lah
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

——

 

 

ase 8:19-cr-00061-JVS Document 635 Filed 08/02/21 Page 2o0f9 Page ID #:12401

MEMORANDUM OF POINTS AND AUTHORITIES

I. INTRODUCTION

The Sixth Amendment provides that a person accused of a crime has the right to
confront each witness against him in a criminal action. The Confrontation Clause found
in the Sixth Amendment provides that “in all criminal prosecutions, the accused shall
enjoy the right. ..to be confronted with the witnesses against him.” The purpose of the
Clause is straightforward — it is intended to prevent the conviction of a defendant without
that defendant having an opportunity to face his or her accusers and to put their honesty
and truthfulness to test before the jury. This right expressly includes the right to cross-
examine each of the prosecution’s witnesses as to the topics raised on direct by the
prosecution.

Despite this right, on repeated occasions thus far during the trial, the Court has
restricted defendant from inquiring into subjects first raised by the government on direct
examination. Most recently, this occurred during the cross-examination of Mr. Joel
Weiner and Ms. Alexis Gardner on Friday, July 30, 2021. The restrictions imposed on
Mr. Avenatti lacked a reasonable basis, were unduly prejudicial and violated Mr.

Avenatti’s rights as guaranteed under the Sixth Amendment.

II. LEGAL STANDARD

In Pointer v. Texas, 380 U.S. 400 ( 1965), the Supreme Court held, in an
unanimous decision, that it “cannot seriously be doubted at this late date that the right of
cross-examination is included in the right of an accused in a criminal case to confront the
witnesses against him.” Jd, at 404. Citing and quoting from such cases as Kirby v.
United States, 174 U.S. 47 (1899), Alford v. United States, 282 U.S. 687 (1931), Greene
v. McElroy, 360 U.S. 474 (1959), In re Oliver, 333 U.S. 257 (1948), and Turner v.
Louisiana, 379 U.S. 466 (1965), the Court observed that “[there] are few subjects,

 
10

11

12

13

14

15

16

17

18

19

20

21

Dou

23

24

25

26

27

28

 

 

ase 8:19-cr-00061-JVS Document 635 Filed 08/02/21 Page 30f9 Page ID #:12402

perhaps, upon which this Court and other courts have been more nearly unanimous than
in the expressions of belief that the right of confrontation and cross-examination is an
essential and fundamental requirement for the kind of fair trial which is this country's

constitutional goal." Pointer, 380 U.S. at 405.
The Supreme Court reaffirmed the importance of cross-examination twenty years

later in the case of Lee v. Illinois, 476 U.S. 530, 540 (1986), stating as follows:

On one level, the right to confront and cross-examine adverse witnesses
contributes to the establishment of a system of criminal justice in which the
perception as well as the reality of fairness prevails. To foster such a
system, the Constitution provides certain safeguards to promote to the
greatest possible degree society's interest in having the accused and
accuser engage in an open and even contest in a public trial. The
Confrontation Clause advances these goals by ensuring that convictions will
not be based on the charges of unseen and unknown -- and hence
unchallengeable -- individuals.

But the confrontation guarantee serves not only symbolic goals. The
right to confront and to cross-examine witnesses is primarily a
functional right that promotes reliability in criminal trials. In California
v. Green, 399 U.S. 149, 158 (1970), we identified how the mechanisms of
confrontation and cross-examination advance the pursuit of truth in criminal
trials. Confrontation, we noted, “(1) insures that the witness will give his
statements under oath -- thus impressing him with the seriousness of the
matter and guarding against the lie by the possibility of a penalty for
perjury; (2) forces the witness to submit to cross-examination, the
‘greatest legal engine ever invented for the discovery of truth’; (3)
permits the jury that is to decide the defendant's fate to observe the
demeanor of the witness making his statement, thus aiding the jury in
assessing his credibility’ (footnote omitted). Ibid.

(emphasis added).

Moreover, the Court and the Ninth Circuit have made clear that a defendant is to
be given wide latitude when cross-examining a witness. See, e.g., Smith v. Illinois, 390
U.S. 129 (1968); United States v. Uramoto, 638 F.2d 84 (9th Cir. 1980). The Ninth

Circuit’s decision in Uramoto is instructive. There, the Court held as follows:

2

 
10
11
12
13
14
15
16
17
18
19
20
2
a2
23
24
25
26

27

i,

 

base 8:19-cr-00061-JVS Document 635 Filed 08/02/21 Page 4of9 Page ID #:12403

We have repeatedly insisted that wide latitude be given to defendants in
their cross-examination of key prosecution witnesses, see United States v.
Bleckner, 601 F.2d 382, 385 (9th Cir. 1979); United States v. Stanfield, 521
F.2d 1122, 1128 (9th Cir. 1975)... We have found cross-examination
impermissibly limited both when the defendant was not given adequate
scope to impeach a witness's credibility, see, e. g., Burr v. Sullivan, 618 F.2d
583, 587-88 (9th Cir. 1980) (arson defendant has right to cross-examine
juvenile witnesses concerning their admission of 100 burglaries to show
their bias), and when matters clearly relevant to crucial issues were
excluded, see, e.g., United States v. McLister, 608 F.2d 785, 788 (9th Cir.
1979) (cross-examination of detective needed to counter possible
misapprehension by jury); United States vy. Miranda, 510 F.2d 385, 387 (9th
Cir. 1975) (cross-examination inappropriately limited when defense not
allowed to ask if others besides defendant had access to cabinet in which
missing money was kept).

Uramoto, 638 F.2d at 86-87.

I. ARGUMENT

During the cross-examinations of Mr. Joel Weiner and Ms. Alexis Gardner last
Friday, July 30, 2021, the Court incorrectly limited defendant’s right to cross-examine
both government witnesses as guaranteed under the Sixth Amendment and the case law
cited above.

A. Joel Weiner

During the direct examination of Mr. Weiner, the government repeatedly elicited
testimony from Mr. Weiner that there was no legitimate reason for defendant to be
anxious about the settlement falling apart or for the defendant to believe that the money
would not be paid. For instance, AUSA Sagel asked Mr. Weiner, “And defendant says
he wants to make sure there is no issues with the settlement. What is your understanding
-- let me ask you, were there any issues with the settlement at that point?” See e.g., Trial
Tr. (7/29/21, Vol. 2) 85. Mr. Weiner answered, “Not that I was aware of. He was just
anxious to get the payment.” See e.g., Trial Tr. (7/29/21, Vol. 2) 85. AUSA Sagel again

asked, “And when he says ‘we are growing increasingly anxious and nervous that this

 

 
10
11
12
13
14
ale
16
17
18
19
20
21
22
“a
24
25
26
27

28

ase 8:19-cr-00061-JVS Document 635 Filed 08/02/21 Page5of9 Page ID #:12404

thing is going to fall apart’ or ‘if it’s going to fall apart,’ was there any reason to believe
this settlement was falling apart at that time?” See e. g., Trial Tr. (7/29/21, Vol. 2) 87.
Mr. Weiner replied, “No.” See e.g., Trial Tr. (7/29/21, Vol. 2) 87. AUSA Sagel
continued, “When the defendant says ‘I don’t know what’s going on with your client and
his advisors,’ to your understanding was there anything that your client and your
advisors were doing wrong at that -- and his advisors were doing anything wrong at that
point?” See e.g., Trial Tr. (7/29/21, Vol. 2) 88-89. Mr. Weiner testified, “I don’t know
why he said that.” See e.g., Trial Tr. (7/29/21, Vol. 2) 89. The government then asked
Mr. Weiner about an email from Mr. Avenatti that they admitted it into evidence as
government exhibit 150 and which reads: “Joel, still have yet to receive any money.
Where are we on this, as we are growing increasingly concerned? Michael.” See e. g.,
Trial Tr. (7/29/21, Vol. 2) 89-90. The government placed this testimony before the jury
so that the jury would conclude that the only reason defendant was anxious the deal was
going to fall apart and concerned the money would not be paid was because he was
concerned that he would not have the money to immediately to purchase a private jet.

On cross-examination, defendant repeatedly asked questions designed to show that
there was another reason that defendant may have been “anxious” or believed the deal
would never be consummated — namely the history of Mr. Avenatti’s dealings with Mr.
Whiteside’s team of advisors as it related to potential resolution and the history of Ms.
Gardner’s dealings with Mr. Whiteside and that same team of advisors across over one
year as it related to potential resolution. See e.g., Trial Tr. (7/30/21, Vol. 1) 21-32. The
Court precluded Mr. Avenatti from developing these facts to counter the testimony
elicited by the government on direct.

Further, on direct examination of Mr. Weiner, the government was permitted to
repeatedly elicit testimony as to the January 28, 2017 date for the payment, as opposed to
the earlier “best efforts” date of January 21, 2017. After presenting evidence of a
voicemail Mr. Avenatti left on January 25, 2017, AUSA Sagel elicited testimony that

4

 

 

 
10
11
12
13
14
LS
16
17
18
13
20
21
22
23
24
5
26
2]

28

=

base 8:19-cr-00061-JVS Document 635 Filed 08/02/21 Page 6of9 Page ID #:12405

there was no need for Mr. Avenatti be anxious because the deadline had not yet passed.
AUSA Sagel asked, “And pursuant to the settlement agreement, the money still was not
due until January 28, 2017?” See e. g., Trial Tr. (7/29/21, Vol. 2) 87. Mr. Weiner
responded, “The answer is ‘Yes.’” See e. g., Trial Tr. (7/29/21, Vol. 2 ) 87. After
presenting evidence that the initial settlement was sent by wire, AUSA Sagel reinforced
the January 28, 2017 date. AUSA Sagel asked Mr. Weiner, “And that was no later than
January 28, 2017. So that payment was made on time; is that correct?” See e.g., Trial Tr.
(7/29/21, Vol. 2 ) 91. Mr. Weiner responded, “Yes.” See e.g., Trial Tr. (7/29/21, Vol. 2 )
91. The government pursued this testimony in order to leave the jury with the impression
that no money was due before J anuary 28, 2017 and therefore there was no reason for
defendant to be inquiring as to where the money was other than the impending deadline
to purchase the jet.

On cross-examination, defendant attempted to elicit testimony from Mr. Weiner
showing the importance of the earlier “best efforts” date, how it came about (it was
specifically proposed by the mediator), and the fact that the parties understood its
importance. See e.g., Trial Tr. (7/30/21, Vol. 1) 37. The Court again precluded defendant
from attempting to elicit testimony about facts different than those the government had
just placed before the jury on direct. For example, Mr. Avenatti asked Mr. Weiner about
the “best efforts” date stating, “Do you have a recollection of you and I actually
physically together with Judge Meisinger when he suggested this term?” See e.g., Trial
Tr. (7/30/21, Vol. 1 ) 38 (403 objection sustained). Mr. Avenatti then attempted to elicit
testimony regarding his prior dealing with Mr. Joe McClean, Mr. Whiteside’s financial
manager, and his concerns about whether Mr. McClean would actually send the
settlement funds, “You had not hear[d] about my communications with Mr. McClean?”
and “You hadn’t had any discussion with Mr. McClean about his run-in with me?” See

e.g., Trial Tr. (7/30/21, Vol. 1 ) 42. (403 objection sustained as to each question).

 

 

 
10
11
12
3
14
15
16
17
18
LQ
20
21
22
23
24
25
26
27

28

 

pase 8:19-cr-00061-JVS Document 635 Filed 08/02/21 Page 7 of9 Page ID #:12406

B. Alexis Gardner

The Court’s restrictions continued when defendant attempted to cross-examine
Ms. Gardner. Once again, Mr. Avenatti attempted to establish that Ms. Gardner had
been “jerked around” by Mr. Whiteside’s advisors for the better part of a year before
meeting Mr. Avenatti and that she had shared that information with Mr. Avenatti early
on (i.e. well before the mediation). See e. g., Trial Tr. (7/30/21, Vol. 2) 54. The Court did
not permit Mr. Avenatti to explore this line of questioning despite the prior testimony
elicited by the government from Mr. Weiner suggesting that Mr. Avenatti had no basis
for believing Mr. Whiteside and his advisors would not make good on the settlement.
Mr. Avenatti asked Ms. Gardner, “As of the date that we met, Ms. Gardner, did you feel
like you had been jerked around, for lack of a better term, by Hassan Whiteside and his
advisors for the better part of the year?” See e. g., Trial Tr. (7/30/21, Vol. 2) 54. (403
objection sustained). Mr. Avenatti also asked, “Ms. Gardner, is it fair to say that as of the
time that we met, you felt like you had not yet gotten adequate traction towards a
resolution that was acceptable to you over the preceding year?” See e.g., Trial Tr.
(7/30/21, Vol. 2) 54. (403 objection sustained).

Next, the defendant attempted to question Ms. Gardner about the fact that she was
alone with the mediator outside of Mr. Avenatti’s presence immediately after the
mediation and therefore could have asked him anything she wanted about the settlement
or what had just happened during the all-day mediation. See e. g., Trial Tr. (7/30/21, Vol.
2) 58-59. The defendant asked Mr. Gardner whether she was alone with Judge Meisinger
during a car ride, “Was I in the car?” and “Ms. Gardner, after the mediation ended, there
was a period of time, was there not, that you were alone with Judge Mesinger? That’s a
yes-or no question.” (401 and 403 objections sustained as to each question). See e.g.,
Trial Tr. (7/30/21, Vol. 2) 58-59.

The defendant attempted to explore this area in an effort to counter testimony

elicited by the government from both Mr. Weiner and Ms. Gardner on direct suggesting

 

 
10
a
12
I3
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

boas 8:19-cr-00061-JVS Document 635 Filed 08/02/21 Page 8o0f9 Page ID #:12407

i.

that Ms. Gardner never had access to the mediator, was isolated at the mediation and was
purposely precluded by defendant from learning what the true terms of the settlement
were and what had happened during the mediation, See e. g., Trial Tr. (7/30/21, Vol. 1)
77-80. Despite the prior testimony elicited by the government, the Court prevented
defendant from exploring this area and attempting to place before the jury evidence
contrary to the government’s version of events.

The Court’s restrictions imposed on Mr. Avenatti during his cross-examination of
both Mr. Weiner and Ms. Gardner were highly prejudicial and violative of Mr.
Avenatti’s rights under the Sixth Amendment, including his right to confront the
witnesses against him, as well as the decisions of the Supreme Court and the Ninth
Circuit cited above.

Mr. Avenatti respectfully requests that he be given the wide latitude required
under the law as it relates to his cross-examination of his witnesses, including in

connection with his continued examination of Ms. Gardner.

Dated: August 2, 2021 Respectfully submitted,

/s/ Michael J. Avenatti

Defendant
MICHAEL JOHN AVENATTI

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

i,

 

 

ase 8:19-cr-00061-JVS Document 635 Filed 08/02/21 Page 9of9 Page ID #:12408

CERTIFICATE OF SERVICE

I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California.
Tam not a party to the above-entitled action. I have caused, on August 2, 2021, service of

the:

DEFENDANT’S SUBMISSION REGARDING THE COURT’S RESTRICTIONS ON
CROSS-EXAMINATION IN VIOLATION OF DEFENDANT’S SIXTH
AMENDMENT RIGHTS

on the following party, using the Court’s ECF system:
AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
I declare under penalty of perjury that the foregoing is true and correct.

Executed on August 2, 2021

/s/ H. Dean Steward
H. Dean Steward

 
